Name: 2000/541/EC: Commission Decision of 6 September 2000 on criteria for assessing national plans according to Article 6 of Council Directive 1999/13/EC (notified under document number C(2000) 2473)
 Type: Decision
 Subject Matter: chemistry;  industrial structures and policy;  environmental policy;  deterioration of the environment
 Date Published: 2000-09-12

 Avis juridique important|32000D05412000/541/EC: Commission Decision of 6 September 2000 on criteria for assessing national plans according to Article 6 of Council Directive 1999/13/EC (notified under document number C(2000) 2473) Official Journal L 230 , 12/09/2000 P. 0016 - 0019Commission Decisionof 6 September 2000on criteria for assessing national plans according to Article 6 of Council Directive 1999/13/EC(notified under document number C(2000) 2473)(2000/541/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/13/EC of 11 March 1999 on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations(1), and in particular Article 6(5) thereof,Whereas:(1) Member States may define and implement national plans for reducing emissions from certain activities and installations covered by the Directive.(2) Criteria for national plans are important to ensure that national plans shall result in emission reductions equivalent to these achievable by application of emission limit values.(3) The Commission has to decide, based on these criteria, if national plans submitted by a Member State are to be considered as sufficient or insufficient.(4) The Commission will inform the Advisory Committee established by Article 13 of the Directive on the criteria,DECIDES:Sole ArticleFor assessing national plans according to Article 6 of Directive 1999/13/EC, the criteria laid down in the annex to this Decision apply.Done at Brussels, 6 September 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 85, 29.3.1999, p. 1.ANNEXCriteria for assessing national plans according to Article 6 of Directive 1999/13/ECA. CRITERIA FOR DEMONSTRATING THAT THE MEMBER STATE HAS DETAILED KNOWLEDGE OF CURRENT EMISSIONS1. The national plan should demonstrate that the Member State has detailed knowledge of current emissions.Minimum acceptable evidenceThe Member State should submit a written statement which: identifies the activity or activities to which the plan applies; classifies according to a documented system; identifies the number of installations affected by the plan; quantifies the total emissions from installations affected by the plan; identifies the source of any emission factors and activity statistics used in estimating emissions; and describes methods used to derive emission factors, for example, methods used to make measurements.B. CRITERIA FOR JUSTIFYING THE DEPLOYMENT OF A NATIONAL PLAN2. The national plan should justify the case for adopting a different approach to the provisions of Article 5(2) and (3) and Annex II.Minimum acceptable evidenceThe Member State should submit a written statement which explains the benefits of using a national plan as opposed to using the provisions of Article 5(2) and (3) and Annex II.C. CRITERIA FOR DEMONSTATING THAT THE NATIONAL PLAN IS COMPATIBLE WITH EU LEGISLATION, POLICIES, AND INTERNATIONAL COMMITMENTS IN FORCE3. The national plan shall confirm compatibility with Directives, published EU policies, bilateral treaties and international treaties and agreements.Minimum acceptable evidenceThe Member State should submit a written statement with supporting evidence that it has considered the compatibility of the national plan with all other relevant legislation.D. MORE DETAILED CRITERIA TO BE CONSIDERED WHEN THE NATIONAL PLAN HAS MET CRITERIA A, B AND CThe suggested minimum acceptable evidence is detailed after all of criteria 4 to 26.Criteria for demonstrating compliance with specific requirements of Article 6 of Directive 1999/13/EC4. The national plan shall apply to existing installations only (Article 6(1)).5. The national plan shall not apply to activities 4 and 11 of Annex II(A)(Article 6(1)).6. The national plan shall not exclude from the scope of Directive 1999/13/EC any activity listed in Annex 1 (Article 6(1)).7. The national plan shall not exempt an existing installation from the provisions laid down in Directive 96/61/EC (Article 6(1)).8. The national plan shall include a list of the measures taken or to be taken to ensure that the aim specified in Article 6(1) will be achieved (Article 6(2)).9. The national plan shall detail the proposed plan monitoring mechanism (Article 6(2)).10. The national plan shall set binding interim targets against which progress towards the aim specified in Article 6(1) can be measured (Article 6(2)).11. The national plan shall identify the activity or activities to which the plan refers (Article 6(2)).12. The national plan shall specify the reduction in emissions to be achieved by those activities which corresponds to that which would have been achieved by applying the emission limit values and/or fugitive emission values under Article 5(2) and (3) and Annex II (Article 6(2)).13. The national plan shall list the number of installations affected by the plan and their total emissions and the total emission of each of the activities (Article 6(2)).14. The national plan shall describe the range of instruments through which its requirements will be achieved, evidence that these instruments will be enforceable and details of the means by which compliance with the plan will be demonstrated (Article 6(2)).Criteria for demonstrating compatibility with other relevant provisions of Directive 1999/13/EC15. The national plan shall identify the necessary measures which have been or will be adopted to ensure that installations affected by the plan will comply with Article 5 (except, where allowed for in the plan, paragraphs 2 and/or 3), Articles 8 and 9 and any requirements of the plan no later than 31 October 2007 (Article 4(1)).16. The national plan shall identify the necessary measures which have been or will be adopted to ensure that installations affected by the plan will have been registered or authorised by 31 October 2007 at the latest (Article 4(2)).17. The national plan shall identify the necessary measures which have been or will be adopted to ensure that installations affected by the plan will meet the requirements for monitoring laid down in Article 8.18. The national plan shall identify the necessary measures which have been or will be adopted to ensure that installations affected by the plan will demonstrate compliance with emission limit values and/or fugitive emission values set by the national plan in accordance with Article 9.19. The national plan shall identify the necessary measures which have been or will be adopted to ensure that installations affected by the plan will comply with Article 10 if it is found that the requirements of the Directive or of the plan have been breached.20. The national plan shall describe how the reports sent by the Member State to the Commission in accordance with Article 11 shall include sufficient representative data to demonstrate that the requirements of Article 6 have been complied with (Article 11(2)).21. The national plan shall describe the necessary measures which have been or will be adopted to ensure public access to information relating to installations affected by the plan in accordance with Article 12.Criteria for demonstrating that the plan shall result in an equivalent reduction of annual emissions22. The national plan shall quantify the current annual emissions from installations affected by the plan.23. The national plan shall quantify the reduction in annual emissions from installations affected by the plan which would have been achieved by applying the emission limit values for waste gases and/or fugitive emission values under Article 5(2) and (3) and Annex II.24. The national plan shall quantify the reduction in annual emissions from installations affected by the plan which will be achieved by its implementation.25. The national plan shall demonstrate that the reduction under criterion 24 shall be at least as great as the reduction under criterion 23.Criteria for validating the means by which compliance with the plan will be demonstrated in accordance with criterion 14 and Article 6(2)26. The national plan shall show that the means by which compliance with the plan will be demonstrated are sufficiently robust to enable a third party to verify compliance.Minimum acceptable evidence for criteria 4 to 26There are four main areas where evidence should be provided, summarised as follows.(i) The Member State should submit a list of designated installations to be covered by the national plan, broken down to at least activity level (as specified in Annex II(A) and preferably to Corinair/EMEP SNAP level 2.(ii) The Member State should submit details of how the national plan will be implemented by their competent authority, including:- identification of the competent authority,- how time scales will be set and monitored by the competent authority,- how the competent authorities will maintain records of each installation to be covered by the national plan,- how at an installation level these records will contain detail of activities covered; measures taken; hours during which equipment is operated; emission limit values and/or fugitive emission values and/or binding interim targets to be met; means of monitoring/demonstrating compliance with emission limit values and fugitive emission values,- methods for monitoring, reporting and demonstrating compliance with the plan. The Member State should utilise either a mass balance approach, in accordance with Annex III, or measurement procedures for mass concentrations and volume flow rates, in accordance with recognised international or European standards. If the Member State proposes alternative means of demonstration, the national plan should provide evidence of comparable rigour.(iii) The Member State should submit an inventory of emissions for all installations affected by the national plan. The Member State shall provide evidence in the form of representative data and documented methodologies to enable independent verification of the reported emissions. This inventory must be suitable to demonstrate equivalence with the Directive and the Member State shall provide representative calculations of the reductions in annual emissions reported under criteria 23 and 24 to enable independent verification of the calculation methodologies.(iv) The Member State should describe how the national plan, its targets, and the progress of individual installations towards these targets will be made available to the public. There may be instances where certain information might be regarded as confidential and therefore withheld from public access. Examples include:- identities of installations of a military nature,- details regarding some installations where indicators of production volume may be commercially sensitive, such as solvent inputs, hours operated, and volume flow rates.